Exhibit Metro Bancorp, Inc. Over-Allotment Option Exercised Harrisburg, Pa. — October 13, 2009 — Metro Bancorp, Inc. (NASDAQ Global Select Market: METR) announced today the closing of the underwriters’ exercise of their over-allotment option to purchase an additional 625,000 shares of Metro Bancorp, Inc.’s common stock at a purchase price of $11.40 per share to the underwriters and $12.00 per share to the public.The over-allotment option was granted in connection with Metro Bancorp, Inc.’s previously announced public offering of 6.25 million shares of its common stock at a price to the public of $12.00 per share.Metro Bancorp, Inc. expects net proceeds from the offering, including the exercise of the over-allotment option, after deducting underwriting discounts and estimated offering expenses to be approximately $77.85 million.Metro Bancorp, Inc. intends to use the net proceeds of the offering for general corporate purposes. Sandler O’Neill + Partners, L.P. and RBC Capital Markets Corporation acted as co-book running managers for the offering.The offering was made pursuant to an effective shelf registration statement filed with the SEC. This news release shall not constitute an offer to sell or the solicitation of an offer to buy the securities described herein, nor shall there be any offer or sale of these securities in any state or jurisdiction in which such offer, solicitation or sale would be unlawful. Metro has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates, and such registration statement has been declared effective. Prospective investors should read the prospectus in that registration statement, the prospectus supplement and other documents that Metro has filed with the SEC for more complete information about Metro and the offering. Investors may obtain these documents without charge by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, copies of the prospectus supplement and the prospectus relating to the offering may be obtained from Sandler O’Neill +
